Citation Nr: 1604575	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  14-24 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from May 2004 to July 2009.  The Veteran died on December [redacted], 2012.  The appellant is the Veteran's surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction over the claim was subsequently transferred to the RO in Anchorage, Alaska.

The appellant testified before the undersigned at a Board videoconference hearing in August 2015.  A transcript of that hearing is of record.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.


FINDINGS OF FACT

1.  The Veteran committed suicide in December 2012.

2.  At the time of his death, service connection was in effect for posttraumatic stress disorder (PTSD) and other disabilities.

3.  The Veteran's PTSD played a material causal role in his suicide.

CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. §§ 3.5, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Death and indemnity compensation benefits are payable to the surviving spouse of a veteran if the veteran died from service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5.  Service connection for the cause of a veteran's death is warranted if a service-connected disability either caused or contributed substantially or materially to the cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

In this case, service connection was established for PTSD and several other disabilities during the Veteran's lifetime.  His PTSD was rated as 70 percent disabling at the time of his death.  Under Diagnostic Code 9411, a 70 percent rating is indicative of suicidal ideation.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).  The Veteran's VetCenter counseling records, as well as the appellant's hearing testimony, confirm the existence of suicidal ideation in the Veteran during his lifetime.  He died on December [redacted], 2012, due to suicide.  See August 2015 statement from State of Alaska Chief Medical examiner.  The evidence of record establishes that a service connected disability, PTSD, substantially and materially contributed to the Veteran's death.  Service connection is, therefore, established for the Veteran's cause of death.


      (CONTINUED ON NEXT PAGE)


ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


